           Case 1:18-cv-01146-DAD-EPG Document 69 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL PRICE,                                       Case No. 1:18-cv-01146-DAD-EPG (PC)
12                 Plaintiff,                             ORDER REQUIRING DEFENDANT TO
                                                          FILE STATUS REPORT
13         v.
14   D. DIAZ,
15                 Defendant.
16

17          On July 7, 2020, the assigned district judge directed Plaintiff “to pay to defendant costs
18   associated with the failed deposition in the amount of $224.81 within thirty days of service of
19   this order.” (ECF No. 68, p. 1). The assigned district judge also gave defendant the
20   opportunity to “renew his motion for terminating sanctions if plaintiff either fails to pay the
21   ordered monetary sanction, fails to participate in this case, or fails to obey any court orders
22   including this order authorizing the takin[g] and completion of his deposition.” (Id. at 2-3).
23          Within fourteen days after Plaintiff’s deadline to pay Defendant’s costs expires,
24   Defendant shall file and serve a report indicating whether Plaintiff paid. If Plaintiff has not
25   paid, Defendant shall indicate whether he intends to renew his motion for terminating
26   sanctions, and if so, when he intends to file the renewed motion.
27   \\\
28

                                                      1
           Case 1:18-cv-01146-DAD-EPG Document 69 Filed 07/08/20 Page 2 of 2



 1          The Court notes that it will not reset any deadlines until, at the earliest, after the Court
 2   receives Defendant’s report.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:    July 8, 2020                                  /s/
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
